Title: To George Washington from Robert R. Livingston, 6 August 1782
From: Livingston, Robert R.
To: Washington, George


                  
                     Dear Sir
                     Philadelphia 6th Augt 1782
                  
                  The furlough that you was so obliging as to give Mr Lewis Morris at my request being about to expire & the present prospects affording little probability so useful to the public in the field as in his present station I am induced to ask from your Excellency a continuance of it.
                  The arrival of the fleet has set the invention of our politicians to work about the proper mode of employing it among other schemes the Council of this State have instructed their delegates to press an attempt upon Bermuda to secure their commerce from the injury the privateers of that Iland do them—I have by direction of Congress conferred with the minister of france on that subject & in consequence of the report I shall make I presume your Excellency will shortly hear more of it—Tho  I can not help thinking that if the British do not send a superior fleet to this coast many more important objects invite our attempts—The prospect of a peace daily Grows Stronger  Mr Jay is gone to paris in consequence of a request from Doctr Franklin.  The Spaniards have transferred the seat of their separate negotiation with us also to paris having given the Marquis De Arunda their ambasadour plenipotentiary powers to treat with us—Whether Rodneys success will make any alteration in this wish—that England manifests for peace I can not say—Russia (who secretly wishes to continue the war) earnestly presses a separate peace between England & Holland to render the match more equal—It is so long since we have had any thing particular from Europe that I am unable to give that minute information which, I shall always find a pleasure in communicating to Your Excellency—I have the honor to be with great respect & esteem Your Excellencys &c.
                  
               